      Case 1:16-cv-01015-LJV-JJM Document 52 Filed 11/25/20 Page 1 of 3




David Michaels
11 Vincentian Drive #1288
Niagara University NY 14109
Tel: (716) 579-7021
M: (416) 239-1361
david@davidmichaels.org

Pro Se/
Counterclaim Defendant David Michaels

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NEW YORK


DAVID MICHAELS,

                             Plaintiff​,               Case No: 1:16-cv-01015-LJV-JJM

      v.
                                                            STIPULATION AS TO
UNITOP SP. Z.O.O.,                                        ATTORNEY WITHDRAWAL

                             Defendant​.


UNITOP SP. Z.O.O.,

                             Counterclaimant​,

      v.

DAVID MICHAELS,

                             Counterdefendant​.



      Pursuant to Local Rule 83.2(c)(1), it is hereby stipulated and agreed that:

      Brett Lewis and Justin Mercer hereby withdraw as counsel for Plaintiff/Counterdefendant

David Michaels.

      The withdrawing and successor attorneys certify:


                                                 1
    Case 1:16-cv-01015-LJV-JJM Document 52 Filed 11/25/20 Page 2 of 3




       (A)      A notice of appearance of successor counsel either has been or is

contemporaneously filed with the notice of withdrawal;

       (B)      No evidentiary hearing or trial date has been scheduled in the case;

       and

       (C)      The withdrawal of counsel will not require an amendment of a Case Management

Order as one has not been entered.



       Dated:          June 29, 2020          DAVTD MTCHAE;ry
                                                                               /J
                                                                                       II
                                              By:     @avd( ��S
                                              17 Phelps Drive
                                              Brampton ON L6X 3V8 Canada
                                              and
                                              11 Vincentian Drive #1288
                                              Niagara University NY 14109



       Dated:          June 30, 2020          LEWIS & LIN LLC
                                              Attorneys for Plaintiff/Counterdefendant

                                              By:=============
                                              Brett Lewis, Esq.

                                              81 Prospect Street, Suite 8001
                                              Brooklyn, NY 11201
                                              Tel: (718) 243-9323
                                              Fax: (718) 243-9326
                                              Email: brett@iLawco.com




                                                 2
         Case 1:16-cv-01015-LJV-JJM Document 52 Filed 11/25/20 Page 3 of 3




Dated:        Nov. 25, 2020           LIPSITZ GREEN SCIME CAMBRIA LLP

                                      Attorneys for Defendant/Counterclaimant
                                      Unitop sp. z.o.o.
                                      By: /s/ Jonathan W. Brown [on consent]​

                                      Jonathan W. Brown, Esq.,

                                      Jeffrey F. Reina, Esq.

                                      42 Delaware Ave., Suite 120

                                      Buffalo, NY 14202

                                      Tel.: (716) 849-1333 x371 Fax: (716) 855-1580

                                       jbrown@lglaw.com



                                      Ari Goldberger, Esq. and Jason Schaeffer, Esq.

                                      ESQwire.com. P.C. The Domain Name Law Firm

                                      1908 Route 70 East

                                      Cherry Hill, NJ 08003

                                      Tel.: (856) 874-9651

                                      Jason@ESQwire.com




                                         3
